Citation Nr: 0516631	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  

(Consideration of the claim of entitlement to TDIU will be 
addressed in the remand section following the decision 
below.)


FINDING OF FACT

The veteran does not have dementia. 


CONCLUSION OF LAW

The veteran does not have dementia that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2004).

In the veteran's case, he claims that he suffers from 
dementia, among other things, as a result of an injury 
sustained during military service in 1991.  Specifically, he 
claims that he hit his head when involved in a motor vehicle 
accident, and that he has continued to suffer from residuals 
of such injury.  In support of his claim, the veteran has 
provided numerous written statements describing his injury 
and the residuals from such injury.  

In this regard, the Board notes that service medical records 
confirm that, in February 1991, the veteran was hospitalized 
after being involved in a motor vehicle accident.  A March 
1991 medical air evacuation summary report reflects that the 
veteran was driving a truck in Saudi Arabia and hit a big 
rock, which caused him to hit the roof of the cab.  This 
caused him to experience neck pain.   In March 1991, the 
veteran underwent a C5-C6 anterior cervical diskectomy and 
fusion.  It was the physician's impression that it was 
possible that the veteran's clumsiness and sensory deficit 
were from a post-traumatic basal ganglia hemorrhage sustained 
at the time of the injury.  Additionally, myofascial pain 
syndrome was most likely a residual from the C5-6 anterior 
cervical diskectomy and fusion.  

Service medical records also include an inpatient treatment 
record indicating that the veteran was admitted in February 
1991 and discharged in March 1991 for head and neck injuries.  
When seen in the neurosurgery/psychology department in March 
1991, the veteran reported a history with respect to the 
February 1992 motor vehicle accident, which is consistent 
with that previously reported.  A mental status examination 
was essentially unremarkable.  More specifically, the 
veteran's memory was intact for immediate, recent and remote 
events.  He was oriented in all spheres.  His attention was 
within normal limits, his judgment was unimpaired and he had 
insight into his current situation.  An impression of 
adjustment symptoms with some mild depression and anxiety 
relating to the injury and upcoming surgery was entered.  The 
veteran was noted to have had a supportive family and to have 
been coping adequately at that time.  The examiner determined 
that no further psychiatric intervention was warranted.  
Subsequent entries reflect that the veteran was found to have 
been alert and oriented upon examination.  A July 1991 
computerized tomography (CT) scan of the cervical spine 
revealed status-post anterior cervical fusion at C5-C6 with 
end plate spur formation that caused attenuation of the left 
anterolateral aspect of the cal sac and of the exiting nerve 
root.  A July 1991 magnetic resonance imaging (MRI) revealed 
an ischemic injury of the right basal ganglia.  An April 1992 
addendum to a January 1992 Medical Board report, shows that, 
in February 1991, while driving a 2 1/2-ton truck while 
deployed in the Persian Gulf, the veteran hit a bump in the 
road and struck his head against the ceiling of the cab.  
This caused an axial load and hyperflexion injury to the 
cervical spine.

Post-service private and VA treatment and examination 
reports, dated from December 1992 to September 2002, are of 
record.  These reports are devoid of any complaints or 
clinical findings referable to dementia or memory problems 
until the mid-1990's.  At that time, a March 1995 private 
treatment report indicates that the veteran fell at work when 
he slipped on the floor, impacting his right hand and 
twisting his back.  Correspondence from a private physician 
in April 1995 reported that medical records showed that the 
veteran was apparently trying to move a box when he slipped; 
he tried to catch himself and strained his back.

When the veteran was examined by VA in August 1996 for a 
post-traumatic stress disorder, he reported that he had a 
seizure and fell about two weeks earlier. He reported a loss 
of consciousness for about 10 minutes. The assessment was 
dysthymia.

VA hospitalization records show that, in July 1996, the 
veteran had had a seizure and sustained a traumatic head 
fracture.  An August 1996 electroencephalogram (EEG) was 
obtained.  It was noted that the veteran had a left occipital 
skull fracture.  The impression was a mildly abnormal EEG 
because of occasional focal slow wave activity emanating from 
the left temporal region of questionable significance, but 
may in fact be related to the veteran's past traumatic 
history and the recent seizure and the seizures prior 
thereto.  Clinical correlation was strongly suggested.

A memorandum, dated in September 1996, from a VA physician 
who reviewed the veteran's claims file, described the 
veteran's service history, including the in-service head 
injury and injury to his cervical spine.  He was found to 
have a post-traumatic basal ganglia hemorrhage from the 
initial injury.  A July 1991 MRI revealed a one-centimeter 
area in the right basal ganglia consistent with the previous 
ischemic injury.  The physician noted, however, that these 
service medical records did not show any evidence of seizure 
activity or a skull fracture around the time of the 1991 
injury.  

When seen for a VA fee basis neuropsychiatric evaluation in 
March 1997, the examiner recorded the veteran's history with 
respect to his in-service motor vehicle accident and his 
post-service head injury at work in 1996.  Psychological 
testing of the veteran, to include the Minnesota Multiphase 
Personality Inventory-Depression Scale, revealed that the 
veteran scored in the impaired range on measures among the 
most sensitive to brain dysfunction.  His motor function and 
memory scores were suggestive of brain dysfunction, with 
relatively greater involvement in the right hemisphere.  The 
examiner indicated that the dysfunction led to a mild to 
moderate degree of overall impairment and was certainly 
sufficient to interfere with his adaptive abilities.  The 
examiner noted that the veteran's personality structure did 
not include an ability to cope or deal with the degree of 
stress.  The examiner thought that his complaints might have 
been enhanced.  Diagnostic impressions of dementia secondary 
to multiple head injuries and depression were entered. 

The veteran's treating VA physician since July 1993 submitted 
reports, dated in July and September 1997, which are 
supportive of the veteran's claim.  In July 1993, the 
examiner reported that the veteran had undergone a CT scan 
which revealed a basal ganglia lesion but apparently his head 
was not scanned at the time of his neck injury in service so 
a causal association could only be inferred rather than 
proven.  The physician noted however that a neck injury 
requiring surgery could have resulted in some brain injury.  
The degree of cerebral impairment was well documented on the 
neuropsychiatric examination.  The physician related that the 
veteran had suffered some temporary EEG abnormalities which 
were suggestive of additional cerebral damage.  The physician 
opined that the veteran had a service-connected head/neck 
injury with secondary dementia.  In September 1997, the VA 
examiner indicated that the veteran had had personality 
changes and symptoms unexplained by cervical radiculopathy 
following the diskectomy in March 1991.  He noted that a July 
1991 MRI demonstrated an infarct in the right basal ganglia 
that could be the basis for personality changes and seizures.  
Thus, the examiner felt that the only prudent explanation was 
that a neck injury substantial enough to axial load the 
cervical spine to blow out a disc had enough force to cause 
an infarct.  Although unusual in its site, according to the 
VA physician, the temporal association of the events was 
inescapable.

When seen at the VA Center For Alzheimer's and 
Neurodegenerative Disorders in October 1997, the veteran 
complained of having memory problems since 1991.  A history 
with respect to the veteran's in-service head trauma and 
post-service fracture of the skull.  The veteran mentioned 
that he was seeking to increase his VA compensation and 
claimed that his current memory problem really began after 
his 1991 post-service motor vehicle accident, but that it had 
become especially severe since his "skull fracture."  The 
veteran indicated that he had overall decreased attention, 
poor hand/eye coordination, and that his mind "thinks one 
thing and his body does another."  He noted an increase in 
irritability and temper.  The veteran admitted to feeling 
sad, hopeless, and negative for at least one year (his wife 
indicated that it was actually two years).  The examiner 
noted that the veteran's service records and claims file had 
not been made available to him for review.  

Upon mental status evaluation in October 1997, the veteran's 
recent memory was tested with four unrelated words.  After 
five rehearsals and a three minute distracted delay, he 
spontaneously remember three of four words, and did not cue 
with either category or multiple choice to the fourth word. 
He was then rehearsed and ten minutes later he spontaneously 
remembered four out of four words.  The veteran interpreted 
proverbs.  He was oriented in all spheres.  The examiner 
entered a diagnosis of psychogenic memory loss and an 
embellishment of symptoms.  The examiner opined that as the 
veteran and his wife were trying to increase his VA 
compensation and because they had not yet settled his 
worker's compensation claim, he felt that the appellant might 
be embellishing his symptoms.  Therefore, the examiner felt 
that it was hard to determine what was "real" and what was 
not for comparative purposes.  

When examined by VA in September 2001, the examiner reported 
that he had reviewed the veteran's claims file prior to the 
examination.  The veteran's chief complaint on examination 
was, "I know what I want to say, but I can't make my head 
and my mouth work together most of the time."  The veteran 
also reported problems of sleep impairment (averaging three 
to four hours a night since service discharge) and fatigue.  
Upon mental status examination, the veteran was oriented in 
all spheres.  The veteran recalled three items immediately 
and two items after three minutes.  He remembered past events 
and personal information.  Upon mental status evaluation, 
there was impairment in attention, calculation, and recall.  
It was the examiner's assessment that while the veteran 
claimed to have had severe memory problems as a result of a 
1991 neck injury, the onset was several years after the 
insult.  The examiner indicated that the veteran's sleep 
impairment and seizure medications might explain his current 
difficulties.  The examiner opined that a review of the 
records revealed that in subsequent examinations, the veteran 
presented with intact thought production and speech 
continuity.  The examiner determined that it was not likely 
that the veteran had dementia, which was not shown by any 
impairment in aphasia, apraxia, agnosia, or disturbances in 
executive functioning upon evaluation.  In fact, the veteran 
presented to the examination with a bright affect and an 
euthymic mood.  

The VA examiner in September 2001 also noted that the records 
raised a question of reliability, with an examination 
relating the "embellishment" of symptoms.  The examiner 
maintained that while there were many complaints of the 
veteran having memory impairment, he was employed in training 
security guards at a local gambling casino and provided an 
accurate and intact recollection of historical information, 
yet he had difficulty recalling three words in three minutes.  
The examiner entered a diagnosis of amnesic disorder and 
alcohol and opiate dependence in remission.  

All of the aforementioned VA physicians based their opinion 
on a review of the claims file or a physical evaluation of 
the veteran.  Despite the considered opinions of the VA 
physicians who provided medical opinions that favor the 
veteran's claim, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
dementia.  For the reasons that follow, the Board finds the 
September 2001 VA opinion to be of more probative value than 
the opinions in support of the veteran's claim.  In reaching 
this conclusion, the Board notes that the September 2001 VA 
examiner, who concluded that the veteran did not have 
dementia, based his findings on a litany of tests and an 
examination of the veteran, which were specifically designed 
to determine the presence of any dementia.  In addition, the 
VA examiner's opinion was based on a review of the entire 
evidentiary record and a detailed review of the service 
medical records and post-service private and VA treatment 
reports.  In addition, the VA examiner in September 2001 
bolstered his opinion with clinical findings from the service 
medical records coincident to the February 1991 motor vehicle 
accident.  In this regard, the examiner emphasized that in 
subsequent examinations during service, the veteran presented 
with intact thought production and speech continuity.  
Indeed, when seen in the psychiatric clinic in March 1991, 
one month after the in-service motor vehicle accident, the 
veteran showed no evidence of any memory impairment.  It was 
correctly noted that the first clinical evidence of any 
memory problems was not until the mid-1990's, when the 
veteran fell at work and sustained a fracture to his skull.  
Additionally, the conclusion reached by this examiner that 
the veteran does not experience dementia appears to be 
supported by findings throughout the record of good cognitive 
functioning, except for memory problems noted on occasion.  
Consequently, the Board finds that this examiner's conclusion 
that the veteran does not have dementia is of greater 
evidentiary weight than the opinions that favor the claim.  
The preponderance of the evidence is against the claim for 
service connection.  

Finally, the Board note that the veteran's and his spouse's 
statements and testimony to the effect that he currently has 
dementia as result of the in-service injury are of no 
probative value since lay persons such as the veteran and his 
spouse are not qualified to render opinions concerning 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by a February 2004 letter, a July 
1997 statement of the case and an October 2002 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for dementia 
and the obligations of VA and the veteran with respect to 
producing that evidence.  In particular, the February 2004 
letter informed the veteran that to substantiate the claim 
for service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The letter advised the veteran of what was required 
of him and that VA must make reasonable efforts to assist him 
in getting evidence, including medical records, employment 
records, or records from Federal agencies.  The veteran was 
told that it was his responsibility to see that VA had all 
records not in possession by a Federal agency, presumably 
including all in his possession.  Thus, the RO has satisfied 
the requirement to notify the claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  This is especially so given that VA has 
examined the veteran for the purpose of determining the 
presence of dementia.  This examination was provided in 
September 2001.  In addition, the veteran presented testimony 
on the issue on appeal during a May 2000 videoconference 
hearing before a Veterans Law Judge.  Furthermore, copious 
private and VA treatment records have been obtained and 
associated with the claims file with regard to the instant 
claim.  Finally, in an October 2000 statement to the RO, the 
veteran indicated that he did not have any additional 
evidence to submit in support of his appeal.  In light of the 
foregoing, the Board is therefore persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  



ORDER

Service connection for dementia is denied. 


REMAND

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, primarily as a result of his service-connected 
seizure disorder.  

The RO should schedule the veteran for VA examinations to 
determine the current severity of all his service-connected 
disabilities, to specifically include whether they prevent 
him from securing and following substantially gainful 
employment.  This is especially required in light of the 
December 2003 award of service connection for a disability 
that had not been previously considered in the adjudication 
of the TDIU claim, and which is typically known to have an 
adverse effect on an employer's willingness to hire an 
epileptic (even when schedular criteria for a total rating 
are not met).  38 C.F.R. § 4.124a (2004).  

The Board notes that in adjudicating a TDIU claim, the Board 
may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disabilities do not prevent him from performing 
work that would produce sufficient income.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  In Friscia, the United States Court of 
Appeals for Veterans Claims (Court) specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown , 6 Vet. App. 532 
(1993).  Hence, the RO should obtain a medical opinion as to 
whether the veteran's service-connected disabilities, 
including his seizure disorder, combine to render him unable 
to obtain or retain substantially gainful employment.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran VA 
Form 21-8940, application for TDIU 
benefits, and request that he complete 
and submit such information as required 
by the application, e.g. employment 
history and educational background.  

2.  Then, the veteran should be scheduled 
for the appropriate VA examination(s) to 
determine whether his service-connected 
headaches, cervical spine disability with 
myalgia of the trapezius muscles, seizure 
disorder, tinnitus, bilateral hearing 
loss, and right basal ganglion infarction 
with symptoms of neurological loss in the 
left hand combine to preclude him from 
obtaining or maintaining substantial 
gainful employment.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner(s) prior to the requested 
examination(s).  The examination 
report(s) must indicate that a review of 
the claims file was made.  The 
examiner(s) should elicit from the 
veteran and record for clinical purposes 
a full work and educational history.  
Based on his/her review of the claims 
file, the examiner(s) should provide an 
opinion(s) as to whether the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  Upon receipt of the report(s), the RO 
should conduct a review to verify that 
all of the requested information has been 
offered.  If information is deemed 
lacking, the RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
TDIU.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


